              Case 2:19-bk-14989-WB              Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03                   Desc
                                                  Main Document     Page 1 of 6


                1
                      GREGORY M. SALVATO (SBN 126285)
                2        Gsalvato@salvatolawoffices.com
                      JOSEPH BOUFADEL (SBN 267312)
                3        Jboufadel@salvatolawoffices.com
                4     EMMA SAMYAN (SBN 322703)
                         Esamyan@salvatolawoffices.com
                5     SALVATO LAW OFFICES
                6     777 South Figueroa Street, Suite 2800
                      Los Angeles, California 90017
                7     Telephone: (213) 484-8400
                      Facsimile: (213) 401-2411
                8
                      Attorneys for Plaintiff
                9     AZAD BABAN
               10                                 UNITED STATES BANKRUPTCY COURT
               11                                  CENTRAL DISTRICT OF CALIFORNIA
               12                                                    LOS ANGELES
               13
               14     In re:                                                      Case No. 2:19-bk-14989-WB
               15                                                                 Chapter 11
                      SCOOBEEZ et al,
               16
                                                 Debtor.
               17
                      Affects:                                                    Stipulation for Entry of Order Granting
               18
                                                                                  Relief From Automatic Stay Under 11
                      ■ All Debtors                                               U.S.C. § 362(a) (ACTION IN
               19
                      □ Scoobeez, ONLY                                            NONBANKRUPTCY FORUM) For
               20                                                                 Certain Specified Purposes
                      □ Scoobeez Global, Inc., ONLY
               21
                      □ Scoobur LLC, ONLY
               22                                                                 DATE: October 8, 2019
                                                                                  TIME:  10:00 a.m.
               23
                                                                                  PLACE: Courtroom 1375
               24                                                                        255 E. Temple Street
                                                                                         Los Angeles, CA 90012
               25
               26
               27
Salvato Law
  Offices
               28
                      Stipulation for Order for Relief from the Automatic   -1-                       In re Scoobeez et al.., Debtor
                      Stay                                                                            Case No. 2:19-bk-14989-WB
              4843-8003-8568.1
              Case 2:19-bk-14989-WB              Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03             Desc
                                                  Main Document     Page 2 of 6


                1                Azad Baban (“Baban” or “Plaintiff”) and SCOOBEEZ, one of the debtors in the
                2     above captioned jointly administered bankruptcy proceedings (the “Bankruptcy Case”)
                3     (the “Debtor” or “Scoobeez”) through counsel, hereby enter into this stipulation for entry
                4     of an order granting relief from the automatic stay under 11 U.S.C. § 362 for the limited
                5     purposes identified herein (the “Stipulation”), with respect to the following facts:
                6                                                       RECITALS
                7                A.     On January 30, 2018, Baban filed a complaint in the Los Angeles Superior
                8     Court against the Debtor, amongst others, alleging causes of action for wrongful
                9     termination, racial, disability and gender harassment, discrimination and retaliation, and
               10     related claims (the “Complaint”), which commenced a lawsuit entitled Azad Baban v.
               11     Scoobeez, Inc., et al., Case No. BC692250 (the “State Court Action”). On or about June
               12     8, 2018, the Debtor filed a demurrer to the Complaint, which was granted in part. On or
               13     about July 20, 2018, Baban filed a first amended complaint (the “FAC”).
               14                B.     On or about September 7, 2018, in the State Court Action, the Debtor filed
               15     an answer to the FAC, and on or about December 28, 2018, the Debtor, amongst other
               16     defendants, filed a motion for summary judgment, which was pending on the Petition
               17     Date, as that term is defined below. On April 30, 2019 (the “Petition Date”), the Debtor
               18     filed a voluntary petition under chapter 11 of the United States Code, which commenced
               19     the Bankruptcy Case.
               20                C.     On August 6, 2019, Plaintiff filed a proof of claim in the Bankruptcy Case,
               21     which was designated as Claim No. 5 (the “Proof of Claim”).
               22                D.     Plaintiff believes that there are certain insurance policies that may provide
               23     coverage for the claims asserted against the Debtor in the State Court Action (collectively,
               24     the “Policies”).
               25                E.     On September 11, 2019, the Plaintiff filed a Notice of Motion and Motion
               26     for Relief from the Automatic Stay under 11 U.S.C. § 362 (Action in Nonbankruptcy
               27     Forum) [Docket No. 316] (the “Motion”). By the Motion, Plaintiff requested relief from
SALVATO LAW
  OFFICES
               28     the automatic stay in order to proceed with the State Court Action.

                      Stipulation for Order for Relief from the Automatic   -2-                 In re Scoobeez et al.., Debtor
                      Stay                                                                      Case No. 2:19-bk-14989-WB
              4843-8003-8568.1
              Case 2:19-bk-14989-WB              Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03              Desc
                                                  Main Document     Page 3 of 6


                1                F.     The Motion is currently set for hearing on October 8, 2019, at 10:00 a.m.
                2                G.     Plaintiff seeks relief from the automatic stay to pursue the State Court
                3     Action to judgment (including through appeal, if and as necessary) in order to liquidate
                4     the claims at issue in the State Court Action and solely to recover from and to the extent
                5     of any applicable coverage available under the Policies, if any.
                6                NOW, THEREFORE, BASED ON THE FOREGOING RECITALS AND
                7     SUBJECT ONLY TO BANKRUPTCY COURT APPROVAL, IT IS HEREBY
                8     STIPULATED AND AGREED:
                9                1.     Relief from the automatic stay under U.S.C. § 362 shall be granted for the
               10     limited purpose(s) and to the extent specifically identified in Recital G above;
               11                2.     Plaintiff shall retain the right to prosecute the Proof of Claim to the extent
               12     the liability thereunder is not otherwise satisfied by the proceeds of the Policies, if any;
               13                3.     Within ten (10) days of Plaintiff’s receipt of any proceeds from one or more
               14     of the Policies on account of the claims pled in the FAC (the “Insurance Proceeds”),
               15     Plaintiff shall amend the Proof of Claim to reflect the proceeds received;
               16                4.     Within ten (10) days of entry of any judgment in the State Court Action in
               17     favor of Plaintiff against the Debtor, Plaintiff shall amend the Proof of Claim to reflect the
               18     liquidated amount of the claim(s) as against the Debtors, or any of them, net of any
               19     Insurance Proceeds received from the Policies, if any; and
               20                4.     The effectiveness of any order entered approving this Stipulation and
               21     granting relief from the automatic stay on the terms set forth herein shall take effect
               22     immediately, and the fourteen (14) day period set forth in Federal Rule of Bankruptcy
               23     Procedure 4001(a)(3) shall not apply.
               24                                           [Signatures on following page]
               25
               26
               27
SALVATO LAW
  OFFICES
               28
                      Stipulation for Order for Relief from the Automatic   -3-                  In re Scoobeez et al.., Debtor
                      Stay                                                                       Case No. 2:19-bk-14989-WB
              4843-8003-8568.1
              Case 2:19-bk-14989-WB              Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03                   Desc
                                                  Main Document     Page 4 of 6


                1     IT IS SO STIPULATED.
                2
                3     Dated: October 3, 2019                       FOLEY AND LARDNER, LLP
                4
                5                                                           By: ______________________
                6                                                                 Shane J. Moses
                                                                            Attorney for Debtor
                7
                                                                            SCOOBEEZ, et al.
                8
                9
               10
               11     Dated: October 3, 2019                       SALVATO LAW OFFICES

               12
                                                                                    /s/ Gregory Salvato
               13
                                                                            By:    _____________________
               14                                                                   Gregory M. Salvato
                                                                                    Emma Samyan
               15
               16                                                           Attorneys for Plaintiff
                                                                            AZAD BABAN
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
SALVATO LAW
  OFFICES
               28
                      Stipulation for Order for Relief from the Automatic    -4-                      In re Scoobeez et al.., Debtor
                      Stay                                                                            Case No. 2:19-bk-14989-WB
              4843-8003-8568.1
        Case 2:19-bk-14989-WB                     Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03                                       Desc
                                                   Main Document     Page 5 of 6

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

        Salvato Law Offices, 777 South Figueroa Street, Suite 2800, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify): Stipulation for Entry of Order Granting
Relief From Automatic Stay Under 11 U.S.C. § 362(a) (ACTION IN NONBANKRUPTCY FORUM) For Certain
Specified Purposes will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/03/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Richard W Esterkin richard.esterkin@morganlewis.com
    •   John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    •   Riebert Sterling Henderson shenderson@gibbsgiden.com
    •   Vivian Ho BKClaimConfirmation@ftb.ca.gov
    •   Alvin Mar alvin.mar@usdoj.gov
    •   Ashley M McDow amcdow@foley.com,
        sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
    •   Stacey A Miller smiller@tharpe-howell.com
    •   Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
    •   Shane J Moses smoses@foley.com
    •   Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
    •   Rejoy Nalkara rejoy.nalkara@americaninfosource.com
    •   Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
    •   David L. Neale dln@lnbyb.com
    •   Aram Ordubegian ordubegian.aram@arentfox.com
    •   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
    •   Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Eric K Yaeckel yaeckel@sullivanlawgroupapc.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/03/19 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                         1                                 F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-14989-WB                     Doc 351 Filed 10/03/19 Entered 10/03/19 10:53:03                                       Desc
                                                   Main Document     Page 6 of 6


        Overnight Mail
        Honorable Julia W. Brand
        United States Bankruptcy Court
        255 E. Temple Street, Suite 1382
        Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/03/2019                     Tim Mayse                                                       /s/ Tim Mayse
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                         2                                 F 9013-3.1.PROOF.SERVICE
